SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Randy Sargeant CASE NO 19 CR 666 (KMK)}

Defendant

 

The undersigned defendant, advised by my undersigned attorney, consents to a United States
Magistrate Judge presiding over the proceedings required by Rule 11, Fed. R. Crim. P., for me to
enter a plea of guilty in my case, or to change my plea, if one has previously been made, from
not guilty fo guilty, in accordance with the Standing Order of the assigned United States District
Judge under Miscellaneous Docket M 10-468. I understand that if my plea is accepted, my
sentencing will take place before the United States District Judge who is assigned, or who is to
be assigned, to my case.

I understand that I have the absolute right to insist that all Rule 11 proceedings be conducted
before an Article IIT Judge, and hereby represent and confirm to the Magistrate Judge that no
threats or promises, or other improper inducements, have been made to cause me to consent to
this procedure, and that I do so voluntarily.

IN WITNESS WHEREOF I have executed this consent remotely on May 14,2021 while
incarcerated at the Westchester County Jail in Vaihalla, NY during a Securus Video Visit with

my undersigned counsel present at a different location in Westchester County,

Randy Sargeant DAN x LIE Lal

x

 

 

Defendant Attorney for Defendant

~ Atte FI FE Coy rue FP ht

Accepted by: __ fe oF
JUDITH C, McCARTHY
United Magistrate Judge
(S.D.N.Y. White Plains)

 
